In a support proceeding, the appeal is from an order of the Family Court, Nassau County, entered April 2, 1976, which, after a hearing, dismissed appellant’s petition which alleged that petitioner had violated a prior order of the same court insofar as it fixed his visitation rights. Order affirmed, without costs or disbursements. The Family Court properly concluded that there had been no willful violation of the order of visitation. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.